Citation Nr: 1602043	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for infection with parasites.

2. Entitlement to service connection for respiratory disease including reactive airway disease and asthma.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for right shoulder disability.

5. Entitlement to service connection for heart disorders including valvular disorders.

6. Entitlement to service connection for gastroesophageal reflux disease (GERD).

7. Entitlement to service connection for left knee disability.

8. Entitlement to service connection for right knee disability.

9. Entitlement to service connection for varicose veins in both legs.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1990, March 1995 to September 1995, February 2000 to March 2000, August 10 to August 28, 2001, February 2005 to June 2005, and January 2006 to May 2006. He also had other National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs. In that decision, the RO denied service connection for infection with parasites, a lung disorder, sleep apnea, right shoulder disability, heart disorders, GERD, left and right knee disabilities, and varicose veins.

In October 2015, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in his claims file.


The issues of service connection for sleep apnea, right shoulder disability, heart disorders, and left and right knee disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran became infected with parasites during deployments in Saudi Arabia in 2000 and/or 2001.

2. Parasite infection caused lung scarring that caused or contributed to reactive airway disease and asthma.

3. GERD began during an active service deployment in February to June 2005, and has recurred and continued after that service period.

4. Varicose veins in both legs did not have onset, and did not increase in disability, during any period of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a parasitic infection have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for reactive airway disease and asthma as secondary to parasitic infection have been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310 (2015).

3. The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. Varicose veins in both legs were not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in a January 2011 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised the Veteran how VA assigns disability ratings and effective dates.

In the October 2015 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The Veteran's claims file contains service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the October 2015 Board hearing. The Veteran has had VA examinations that provided adequate information about all but one of the issues that the Board is deciding at this time. 

The Veteran has not had a VA examination that addressed his claim for service connection for varicose veins. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran contends that varicose veins in both of his legs were aggravated by the physical demands of climbing communications towers during his periods of active service. Although the assembled medical records are silent as to varicose veins on the Veteran's legs, his observation and report is competent evidence that he has varicose veins. He has not clearly reported that he observed worsening of varicose veins over the course of any period of active service. There is no medical evidence as to whether varicose veins worsened during any service period. The Board finds that there is no evidence supporting worsening of varicose veins during service or other association between varicose veins and service that meets even the low threshold for providing a medical examination or obtaining a medical opinion. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the varicose veins claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Infection with Parasites

The Veteran contends that he became infected with parasites during active service, including Persian Gulf service. Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).

Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. A Persian Gulf veteran is a veteran who service on active duty in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e). The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, Qatar, and other specified areas in that region. See 38 C.F.R. § 3.317(e). The period of the Persian Gulf War is from August 2, 1990, forward. 38 C.F.R. § 3.2(i) (2015).

Service department travel orders, other service personnel records, and service medical treatment and examination records show that the Veteran served in Saudi Arabia in February and March 2000, in Saudi Arabia in August 2001, in Qatar, Afghanistan, and Uzbekistan in March through May 2005, and in Qatar, Afghanistan, and Iraq in February through May 2006. Thus, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. He is a Persian Gulf veteran.

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic. 38 C.F.R. § 3.317(a)(4). A qualifying chronic disability shall be considered service connected. 38 C.F.R. § 3.317(a)(6). Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent Southwest Asia duty and the onset of the disability. 38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In addition, certain listed infectious diseases are presumed to be service-connected in Persian Gulf veterans. 38 U.S.C.A. § 1118 (West 2014); 38 C.F.R. § 3.317(c). Infection with the hookworm parasite, which a physician diagnosed in the Veteran, is not one of the diseases listed at 38 C.F.R. § 3.317(c)(2), however. Therefore service connection of that infection may not be presumed based on his Persian Gulf War service.

The Veteran reports that his service duties were installing radio, telephone, and radar communications equipment. His service separation documents show a primary duty specialty consistent with his accounts.

The Veteran's service and private medical records from prior to 2004 are silent as to infection with parasites. Beginning in November 2004, when he was not on active duty, he received private treatment for an illness manifested by abdominal pain, inability to take a deep breath, and low grade fevers. Treating physicians found serositis and eosinophilia. In December 2004, the Veteran underwent surgery that included removal of his appendix and gallbladder. A physician diagnosed eosinophilic pneumonia. Private physician M. H. G., M.D., ordered testing for infectious diseases, including infection with parasites. A January 2005 blood test was positive for antibodies to the parasite Ancylostoma, or hookworm. Dr. G. stated that he was not sure that the hookworm infection was contributing to the respiratory disorder, but that he would treat it. He prescribed medication to treat that parasite infection.

In January 2005, private physician R. A. S., M.D., opined that the Veteran's recent illness might have been due to a parasite infection that he caught in Saudi Arabia or Iraq when he was there about three years earlier 

In January and February 2005, private treating physicians indicated that the Veteran's condition following treatment of the abdominal and respiratory illnesses was sufficiently improved that he could perform the duties of a period of active service. In February 2005, a service clinician stated that records showed that the Veteran had recovered from eosinophilic pneumonia and was cleared for duty.

National Guard medical records from February 2005 reflect that the Veteran reported his abdominal and respiratory illnesses that were treated in December 2004 and January 2005. He also related that Dr. G. diagnosed him with and treated him for parasitic infection. It was noted that the infection was presumed to be from a trip to Saudi Arabia in 2000.

During service, in March 2005, the Veteran was treated for an eye infection. Notes of that treatment reflected a history of eosinophilic pneumonia and hookworms in December 2005. In a service health assessment following his February 2005 to May 2005 deployment in Afghanistan and Uzbekistan, he reported having been exposed to sand, dust, and insect repellant.

In a service health assessment following the Veteran's February 2006 to May 2006 deployment in Southwest Asia, he reported having been exposed to smoke from oil fire, smoke from burning trash or feces, insect repellant, vehicle exhaust fumes, aircraft fuel or other fuels, radars or microwaves, industrial pollution, sand, and dust.

In February 2008, Dr. G. wrote that in 2004 the Veteran had positive serology of Ancylostoma, but that the finding was of uncertain significance. In a December 2008, Dr. G. recounted that testing in 2004 showed evidence of infection with Ancylostoma, and that he had treated the Veteran for that infection.

In May 2010, a service physician stated that the Veteran was diagnosed with Ancylostoma parasitic lung infection following shortness of breath since deployment to Saudi Arabia in 2000 and 2001. The physician noted that the Veteran was treated from 2004 for reactive airway disease. The physician noted that reactive airway disease had persisted, with permanent lung damage.

In a July 2010 review, a service physician found that, after 2000 and 2001 deployment to Saudi Arabia, the Veteran developed persistent shortness of breath, and was diagnosed with Ancylostoma parasitic lung infection. The physician found that the Veteran had permanent lung damage as a result of reactive airway disorder that developed after deployment to Saudi Arabia. The physician recommended a finding, and a service official found, that the Veteran's reactive airway disease was incurred in the line of duty. 

In July 2010, private clinician C. J. S., D.C., D.SC., D.Ac., M.D., N.D., reported having examined the Veteran and reviewed his medical records. Dr. C. S. noted Dr. G.'s finding of Ancylostoma in the Veteran. Dr. C. S. stated that the Veteran had served outdoors in Southwest Asia and incurred insect bites there. Dr. C. S. expressed the opinion that the Veteran most likely incurred the parasitic infection during his overseas service. Dr. C. S. stated that Ancylostoma enter the bloodstream through a cut in the skin, travel to the bronchi, cause scarring in the lungs, and then are swallowed and infect the intestines. He reported that a microscopic examination of the Veteran's blood showed parasites. He noted evidence of scarring in the Veteran's lungs. He stated that the Veteran had active parasitic infestation.

In September 2010, a service clinician reviewed the Veteran's medical records and examined him. The clinician found that follow-up medical tests were not conclusive for sustained parasitic infection.

On VA medical examination in May 2012, the examiner reviewed the Veteran's medical records. The examiner noted that parasitic infection found in December 2004 was presumed to be from a trip to Saudi Arabia in 2000.

In the October 2015 Board hearing, the Veteran reported that, in his duties during Southwest Asia deployments installing air traffic control and other equipment, he often worked outdoors during sand storms. He indicated that a doctor concluded that he probably incurred the infection with parasites during his Southwest Asia service.

The Veteran was not evaluated for infection with parasites during or soon after his 2000 and 2001 deployments to Saudi Arabia. In the course of evaluating a respiratory and abdominal illness that had onset in late 2004, between periods of active service, clinicians found that he had infection with parasites. Clinicians differ as to whether he has ongoing, current parasite infection. The findings supporting current infection at least balance the findings that current infection is in question. Several clinicians have stated that it is likely that the parasite infection was incurred during deployment in Saudi Arabia. The record therefore reasonably supports that etiology. As the parasite infection was incurred during active service, service connection for that infection is granted.

Respiratory Disease

In the present decision, above, the Board is granting service connection for infection with parasites. The Veteran was treated for dyspnea with onset in 2004, between periods of active service. He has since been seen for recurrent dyspnea. From 2008, clinicians have found that he has asthma. He contends that he has respiratory disease that was caused by or has been aggravated by the infection with parasites. He also contends that exposure to sand and dust during Persian Gulf deployments may have caused or contributed to causing his respiratory disease.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

In January 2005, private pulmonologist B. D. W., M.D., wrote that he had seen the Veteran for shortness of breath, and had found him to have an eosinophilic disorder that had since resolved. Dr. W. stated that his lung functions had improved significantly since treatment with steroids was begun. Dr. W. stated that pulmonary function test results were consistent with moderate restrictive defect. Dr. W. expressed the opinion that his pulmonary function was adequate to proceed with active service duties in Kuwait.

In February 2008, Dr. G. wrote that in 2004 the Veteran had positive serology of Ancylostoma, but that it was of uncertain significance. Dr. G. noted that the Veteran subsequently developed asthma. "As far as I can tell from my evaluation," he wrote, "the Ancylostoma did not cause this."

In March 2008, the Veteran was seen by physician D. A. N., D.O., at a state university center for respiratory medicine. The Veteran reported a three year history of dyspnea. He reported that chest and abdominal discomfort began in November 2004. Dr. N. noted that abdominal surgery and pulmonary evaluation did not show the etiology of the symptoms. He reflected that infectious disease specialist Dr. G. found hookworm. He noted that with treatment of hookworm there was some resolution of the symptoms, but that dyspnea had persisted since 2004. The Veteran also related chronic allergic rhinitis, worse in the spring and fall. Dr. N.'s impressions were dyspnea of uncertain etiology, with possible pulmonary hypertension secondary to the parasite disorder, and possible asthma, secondary to the parasitic infection or possibly to the allergic rhinitis and sinusitis. Dr. N. ordered testing.

In April 2008, Dr. N. reported further on his evaluation of the Veteran's dyspnea. Dr. N. noted that the Veteran had a history of parasitic infection several years earlier. Dr. N. indicated that he was concerned that the Veteran could have developed pulmonary hypertension as a result of the parasite or a reactive disease process. Dr. N. stated that echocardiogram did not show evidence of pulmonary hypertension. He reported that a lung scan revealed no evidence of deficits that could be accounted for by parasites to the lung. He stated that laboratory testing did not reveal abnormalities which could result from underlying parasitic infection. He reported that pulmonary function studies showed a restrictive defect, likely secondary to truncal obesity, and evidence of reactive airways disease. Dr. N. wrote, "Although the parasitic infection could not be excluded as the etiology of the reactive airways disease, other etiology such as chronic rhinosinusitis would also have to be considered." In July 2008, Dr. N. stated that he had evaluated the Veteran and diagnosed reactive airway disease and asthma. 

In December 2008, Dr. G. wrote that there was a question as to whether or not the Veteran's asthma was related to his travel to Saudi Arabia.

In March 2010, Dr. N. stated that a February 2010 follow up study substantiated the diagnosis of reactive airway disease.

In May 2010, a service physician noted that the Veteran was diagnosed with Ancylostoma parasitic lung infection following shortness of breath since deployment to Saudi Arabia in 2000 and 2001. The physician noted that reactive airway disease had persisted, with permanent lung damage. In a July 2010, a service physician found that, after 2000 and 2001 deployment to Saudi Arabia, the Veteran developed persistent shortness of breath, and was diagnosed with Ancylostoma parasitic lung infection. The physician found that the Veteran had permanent lung damage as a result of reactive airway disorder that developed after deployment to Saudi Arabia. The physician recommended a finding, and a service official found, that the Veteran's reactive airway disease was incurred in the line of duty. 

In July 2010, Dr. C. S. stated that Ancylostoma enter the bloodstream through a cut in the skin, travel to the bronchi, cause scarring in the lungs, and then are swallowed and infect the intestines. He indicated that scarring in the lungs persists after the infection. He noted evidence of scarring in the Veteran's lungs. He stated that the Veteran had dyspnea and asthma followed Persian Gulf deployments. He expressed the opinion that the Veteran's parasite infection caused his lung scarring and his respiratory disease manifested by dyspnea and asthma symptoms.

In September 2010, a service clinician reviewed the Veteran's medical records and examined him. The clinician found that follow-up medical tests were not conclusive for sustained parasitic infection. The clinician stated that parasitic infection could not be excluded as the etiology of the reactive airways disease, but that other etiology such as chronic rhinosinusitis should also be considered.

On VA examination in May 2012, the examiner found that the Veteran had asthma. Chest x-rays showed findings described as possibly representing scarring. Pulmonary function tests showed a moderate restrictive defect, and were compatible with interstitial lung disease. The examiner stated the opinion that the Veteran's asthma was less likely due to undiagnosed illness related to Persian Gulf service. The examiner did not address the question of a relationship between the parasite infection and respiratory disease.

In the October 2015 Board hearing, the Veteran asserted that his respiratory disease was caused by the parasite infection he incurred during Persian Gulf service.

The Veteran has been diagnosed with reactive airway disease and asthma. Dr. G. expressed the opinion that the Veteran's parasite infection did not cause his asthma. Dr. C. S. expressed the opinion that the parasite infection caused scarring in the lungs, which in turn caused or contributed to his respiratory disease. A VA radiologist noted x-ray evidence consistent with lung scarring. Some service physicians considering the etiology concluded that the reactive airway disorder is due to lung damage following the parasite infection. One service physician and Dr. N. each stated that the parasite infection cannot be excluded as the etiology of the reactive airway disease. Considering each of  the medical opinions, the evidence that the parasite infection proximately caused the current reactive airway disease and asthma is in approximate balance with the evidence against that etiology. The Board therefore grants service connection for reactive airway disease and asthma as secondary to the parasite infection.

GERD

The Veteran contends that GERD began during service and continued afterward. He reports that he began to experience symptoms of GERD during an active service period in 2005. He reports that those symptoms have recurred and continued since then.

Medical records from the Veteran's periods of active service do not show any reports of heartburn or reflux. Upper intestinal endoscopy performed at a private facility in December 2010 showed evidence of reflux esophagitis, gastric ulcer, and mild duodenitis. On VA examination in May 2012, he reported ongoing heartburn and acid reflux, especially at night.

In the October 2015 Board hearing, the Veteran stated that he began to experience GERD during his deployment in 2005. He indicated that the symptoms worsened after the deployment. He indicated that a gastroenterologist later diagnosed GERD, and that he was on daily medication to address it.

Although the Veteran's service treatment records are silent for complaints of GERD symptoms, he is competent to recall the onset of those symptoms during his 2005 deployment. The Board finds that his account is credible. Medical records show that he has ongoing GERD. The Board grants service connection for his GERD as incurred in service.

Varicose Veins

The Veteran reports that he has varicose veins on both legs. He has not contended that the varicose veins had onset during any of his periods of active service. He contends that the varicose veins were aggravated by his duties during service. As noted above, his duty specialty in service was the installation of communications equipment. In a May 2012 statement, he stated that he had varicose veins in both legs, and that the varicose veins became more noticeable and painful because of climbing poles and towers. In the October 2015 Board hearing, the Veteran stated that presently he had varicose veins on both legs. He indicated that they were sometimes painful. He noted that during service he regularly climbed poles to install equipment. He related having some falls, including one of 35 feet. He reported that he first noticed varicose veins after he entered National Guard service, and after he began regular climbing of poles. He stated that he probably never reported the varicose veins to service medical personnel.

The Veteran has not contended, and the record does not suggest, that his varicose veins are undiagnosed or medically unexplained. There is thus no suggestion that his varicose veins are part of a qualifying chronic disability based on his Persian Gulf service.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

The claims file contains service treatment records from the Veteran's periods of active service, National Guard medical records and reports from between and after those active service periods, and private medical records. On National Guard medical examinations in January 1993 and February 1998, each examiner found no varicosities or other vascular abnormalities. The remainder of the assembled medical records contains no mention as to the existence or condition of varicose veins.

Medical training is not needed to observe that varicose veins are present. Despite the absence of medical documentation, the Board accepts the Veteran's report that he has varicose veins on both legs.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306(b).

The Veteran has not specifically stated that he observed worsening of his varicose veins over any period of active service. There is no medical evidence of any such increase in disability due to varicose veins during any period of active service. In the absence of evidence of an increase in disability during active service, the Board denies service connection for aggravation of varicose veins.


ORDER

Entitlement to service connection for infection with parasites is granted.

Entitlement to service connection for reactive airway disease and asthma is granted.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for varicose veins in both legs is denied.


REMAND

The Board is remanding the issues of service connection for sleep apnea, right shoulder disability, heart disorders, and left and right knee disabilities to the RO for the development of additional evidence.

In the present decision, above, the Board granted service connection for infection with parasites, and for reactive airway disease and asthma as secondary to the infection with parasites. In 2010, after all of the Veteran's periods of active service, he sought evaluation due to snoring and daytime sleepiness after sleeping. He underwent a sleep study, and was diagnosed with obstructive sleep apnea. He contends that his sleep apnea was caused by his service-connected reactive airway disease and asthma. He has also indicated that his snoring, a possible symptom of sleep apnea, worsened during one of his active service periods.

In a May 2012 VA medical examination, the examiner provided the opinion that it is less likely than not that the Veteran's obstructive sleep apnea is related to undiagnosed illness due to Gulf War service. The Veteran has not had a VA examination that addressed the likelihood of a relationship between his reactive airway disease and asthma and his sleep apnea. The Board is remanding the issue for a new examination to address that question.

The Veteran sustained a right shoulder dislocation in July 1995, during a period of active service. He received treatment for the injury. Later, in September 2005, when he was not in active service, he sustained a fracture of the right clavicle. He received treatment for that injury. He contends that the 1995 right shoulder dislocation was followed by ongoing right shoulder problems, including recurrent dislocation. He asserts that he has right shoulder disability that is separate from the residuals of the 2005 right clavicle fracture.

In a VA examination in August 2011, the examiner opined that it is as likely as not that current right shoulder problems are related to injuries during service. However, it appears that the examiner erroneously understood the 2005 clavicle injury to have been treated during a service period. In a September 2012 VA medical opinion, the examiner opined that right shoulder pain and limitation of motion found in 2011 were most likely related to the 2005 clavicle injury. In the October 2015 Board hearing, the Veteran clarified that he had recurrent right shoulder dislocations. The VA medical findings do not explicitly address whether there is medical evidence consistent with the reported recurrent dislocations of the shoulder, or whether there is ongoing right shoulder disability that is distinguishable from the residual effects of the right clavicle fracture. The Board is remanding the issue for a new examination with opinion addressing the relevant questions.

The Veteran is seeking service connection for heart disorders that became manifest after Persian Gulf deployments. He contends that current heart disorders may be related to service-connected parasite infection with residual lung scarring. He is also seeking service connection for heart disorders as a qualifying chronic disability following Persian Gulf service.

Beginning in November 2004, the Veteran was treated for an illness manifested by abdominal pain, inability to take a deep breath, and low grade fevers. In December 2004, Dr. G. found CT evidence of pericarditis. In December 2004, the Veteran underwent diagnostic laparoscopy, cholecystectomy, and appendectomy. In February 2005, he reported resting tachycardia. Dr. G. heard mild tachycardia without murmur or gallop. A July 2005 stress test did not show any abnormalities. An August 2005 echocardiogram showed mild regurgitation of the mitral and tricuspid valves.

In a February 2010 sleep study,  a clinician noted cardiac dysrhythmias, with occasional premature ventricular contraction (PVC). A March 2010 echocardiogram showed mild regurgitation of the mitral, tricuspid, and pulmonic valves. An April 2010 evaluation showed PVC.

In a May 2012 VA examination, the examiner noted that the Veteran was found to have mild regurgitation of the mitral and tricuspid valves in 2004. A May 2012 echocardiogram showed no valvular disorder. The examiner expressed the opinion that it is less likely that the mild mitral and tricuspid valve regurgitation noted in 2004 were related to undiagnosed illness due to Gulf War service. The examiner did not address the question of any relationship between heart disorder findings and the service-connected parasite infection. The assembled record also leaves questions as to whether the Veteran has current heart disorder symptoms or any current diagnosable heart disorder. The Board is remanding the issue for a new VA examination to address those questions.

The Veteran reports that he has current problems in his left and right knees. He contends that those problems were caused by injuries sustained during service. In the alternative, he contends that pain in the knees and other joints is part of a chronic undiagnosed illness, with symptoms including muscle and joint pain, with onset after Persian Gulf service. In addition, he contends that migratory pains in his knees and in other joints were caused or aggravated by service-connected lung disease and lung scarring residual to service-connected parasitic infection.

The Veteran reports having had some falls, including one a distance of 35 feet, in the course of his service duties installing communications equipment. His service treatment records do not show treatment for any knee injuries. In National Guard medical reports from 1993 through 2003, he did not report any knee injuries or symptoms. In January 2004, between periods of active service, he sought private treatment for right knee pain and giving way, which he described as having occurred intermittently over many years. The treating orthopedist found examination evidence suggesting a small tear of the medial meniscus.

In June 2010, the Veteran was evaluated for numbness in both hands and left shoulder and trapezius pain. Testing did not show carpal tunnel syndrome or cervical spine neuropathy. In July 2010, Dr. C. S. wrote that after Persian Gulf service the Veteran developed a chronic undiagnosed illness with symptoms including muscle and joint pain. In a service department examination in September 2010, the Veteran reported occasional leg and hand cramping. The examiner found no localized joint swelling.

In November 2010, the Veteran's primary care physician, T. L. A., D.O., wrote that the Veteran had symptoms including migratory joint pains and generalized myalgia and muscle weakness. Dr. A. stated that his symptoms were likely the result of, and complicated by, his restrictive lung disease and permanent scarring in his lungs caused by the parasitic infection he contracted during service deployments.

The Veteran has not had a VA medical examination that addressed his knee disability service connection claims, either as specific knee disorders or as symptoms in the knees and other joints as part of a chronic undiagnosed illness. The assembled evidence leaves questions as to whether the Veteran has diagnosable knee disorders, whether reported knee symptoms indicate a qualifying chronic disability following Persian Gulf service, and any whether current diagnosable knee disorders are caused or aggravated by service-connected parasite infection residuals and respiratory disease. The Board is remanding the issues for a VA examination with file review and opinions addressing these questions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of his obstructive sleep apnea. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and order and review any necessary testing and imaging. Ask the examiner to provide opinion as to whether it is at least as likely as not that his obstructive sleep apnea is proximately due to, the result of, or aggravated by his reactive airway disease and asthma. Ask the examiner to explain the findings and opinions provided.

2. Schedule the Veteran for a VA medical examination to address the likely etiology of any current right shoulder disability. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and order and review any necessary testing and imaging. Ask the examiner to state whether medical findings regarding the right shoulder are consistent with reported of recurrent dislocations. Ask the examiner to state whether there is current right shoulder disability that is separable from the residual effects of the right clavicle fracture (which occurred outside of service in 2005). Ask the examiner to provide opinion as to whether it is at least as likely as not that any part of the current disability of the right shoulder is related to the injury treated in service in 1995. Ask the examiner to explain the findings and opinions provided.

3. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current heart disorder symptoms or disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and order and review any necessary testing and imaging. Ask the examiner to indicate what, if any heart disorder symptoms the Veteran has. Ask the examiner to state whether any current heart signs or symptoms support the diagnosis of a heart disorder. Ask the examiner to state whether the Veteran has any heart disorder symptoms that are not explained by any diagnosable disorder. For each current heart disorder diagnosed, ask the examiner to provide an opinion as to whether it is at least as likely as not that the heart disorder is related to or has been aggravated by parasite infection with residual lung scarring. Ask the examiner to explain the findings and opinions provided. 

4. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current symptoms or disorders involving his left and right knees. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and order and review any necessary testing and imaging. Ask the examiner to provide diagnoses for all current disorders affecting the Veteran's left and/or right knees. Ask the examiner to state whether the Veteran reports in either knee symptoms that are not explained by any diagnosable disorder.

Ask the examiner, for each current diagnosable knee disorder, to provide opinion as to whether it is at least as likely as not that the disorder: 

A. Is related to injury or disease during a period of active military service (these were in February 1989 to January 1990, March 1995 to September 1995, February 2000 to March 2000, August 10 to August 28, 2001, February 2005 to June 2005, and January 2006 to May 2006).

B. Is proximately due to, the result of, or aggravated by his reactive airway disease, asthma, and/or lung scarring residual to parasite infection.

Ask the examiner to explain the findings and opinions provided.

5. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 44(West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


